Citation Nr: 1104986	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  02-04 655	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for disability manifested 
by dizziness.

2.  Entitlement to service connection for disability manifested 
by memory loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The issue of entitlement to a compensable evaluation for 
service-connected headaches has been recently raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the 
AOJ for appropriate action.

The Veteran served on active duty from July 1968 to January 1970 
and from June 1970 to February 1978.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in St. Petersburg, Florida (RO).  A June 2008 
Board decision denied service connection for dizziness and for 
memory loss, including as due to exposure to Agent Orange and as 
secondary to service-connected headaches and type II diabetes 
mellitus (DM); this decision also denied an evaluation in excess 
of 20 percent for service-connected DM.  

The June 2008 Board denial of service connection for dizziness 
and for memory loss was vacated and remanded to the Board by an 
April 2010 Memorandum Decision of the Court of Appeals for 
Veterans Claims (Court) based on an October 2009 Brief from the 
Appellee.  The Court's Decision did not vacate the issue of an 
evaluation in excess of 20 percent for service-connected DM.

A letter was sent to the Veteran on October 13, 2010, in which 
the Veteran was given 90 days from the date of the letter to 
submit additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  Additional argument was 
subsequently received from and on behalf of the Veteran along 
with a statement that the Veteran wanted his case sent back to 
the RO for review prior to Board adjudication.  See 38 C.F.R. 
§ 20.1304(c) (2010).




The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

According to the April 2010 Court Memorandum decision, the 
Board's statement of reasons and bases is unclear confusing as to 
the basis for its decision.  According to a November 2010 
statement from the Veteran, there is new medical evidence 
relevant to his claim at the Viera VA clinic in Florida.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.  Pursuant to 38 
C.F.R. § 3.327(a) (2010), examinations will be requested whenever 
VA determines, as in this case, that there is a need to verify 
the etiology of a disability.  See also 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for dizziness or memory loss 
since November 2007, which is the date of 
the most recent medical evidence on file.  
After securing the necessary authorization, 
the AMC/RO must attempt to obtain copies of 
any pertinent treatment records identified 
by the Veteran that have not been 
previously secured.  If VA is unsuccessful 
in obtaining any medical records identified 
by the Veteran, it must inform the Veteran 
of this and provide him an opportunity to 
submit copies of the outstanding medical 
records.  



2.  The AMC/RO will then schedule the 
Veteran for a VA neurologic examination to 
determine the likely etiology of his 
dizziness and memory loss.  The following 
considerations will govern the opinion:

a. The claims folder and a copy 
of this remand will be made 
available to the examiner for 
review in conjunction with the 
opinion, and the examiner must 
specifically acknowledge receipt 
and review of these materials in 
any report generated.  

b. After reviewing the claims 
files and examining the Veteran, 
the examiner must provide an 
opinion on whether the Veteran 
currently has a disability 
manifested by dizziness and/or 
memory loss as a result of 
either his military service, to 
include exposure to Agent 
Orange, or his service-connected 
headaches and/or DM.  

c. In all conclusions, the 
examiner must identify and 
explain the medical basis or 
bases, with identification of 
the evidence of record.  If the 
examiner is unable to make a 
determination without resorting 
to mere speculation, he/she 
should so state.  



d. If the examiner responds to 
the above inquiry that he/she 
cannot so opine without resort 
to speculation, the AMC/RO will 
attempt to clarify whether there 
is evidence that must be 
obtained in order to render the 
opinion non-speculative and to 
obtain such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will 
be reported in detail.  The report 
prepared must be typed.

3.  Thereafter, the AMC/RO will review the 
claims files and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  See 38 
C.F.R. § 4.2 (If the findings on an 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).

4.  The AMC/RO must notify the Veteran that 
it is his responsibility to report for the 
above examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Thereafter, the AMC/RO will consider 
all of the evidence of record and re-
adjudicate the Veteran's claims for service 
connection for disability manifested by 
dizziness and for disability manifested by 
memory loss, to include as secondary to 
exposure to Agent Orange or to service-
connected headaches and/or DM.  If either 
of the benefits sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case ("SSOC").  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to 
comply with all due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

